Citation Nr: 0606630	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than March 22, 2002, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to August 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that granted a TDIU, 
effective March 22, 2002. 

During a June 2005 hearing before the undersigned Board 
member, the veteran asserted that he had submitted a claim 
for compensation under 38 U.S.C.A. § 1151 for a prostate 
condition and urination problems.  The Board refers the RO to 
this testimony, to consider it as a new claim if such a claim 
has not already been raised.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran's original claim for a TDIU was received on 
March 22, 2002.


CONCLUSION OF LAW

An effective date earlier than March 22, 2002, for the grant 
of a TDIU is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110(a) and (b)(2) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155(a), 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2002; 
rating decisions in February and September 2003; a statement 
of the case in July 2004; and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The relevant law provides that the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court of Appeals for Veterans Claims (Court) has held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In these cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511, 521-22 (1997).  Harper v. Brown, 10 Vet. App. 125, 
126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  
Thus, if the increase occurred more than one year prior to 
the date the application is received, the effective date must 
be no earlier than the date of receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...." 38 C.F.R. § 3.155. 
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than March 22, 
2002, for the grant of a TDIU.  

The veteran originally claimed entitlement to a TDIU on a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received on March 22, 
2002.  There is no indication earlier than this date that the 
veteran was seeking a TDIU.  The record is devoid of any 
communication from the veteran prior to March 22, 2002, that 
could be construed as a formal or informal claim for a TDIU.  
Further, the Court has held that while the Board must 
interpret a veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).

The veteran asserts that he has been unemployed since the 
1970's.  There is no competent medical evidence, received 
within the one year period prior to the veteran's March 2002 
claim for a TDIU, of unemployability.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).  Hazan, supra; Harper, 
supra; VAOPGCPREC 12- 98.

The veteran also asserts that the effective date of his TDIU 
should be June 6, 2000.  He points out that this is the date 
of receipt of a VA Form 21-526, Veteran's Application For 
Compensation or Pension, as well as the effective date of a 
combined service-connected evaluation of 70 percent.  
However, the veteran did not identify a TDIU as a claimed or 
sought benefit on this form.  He only identified a back 
injury, foot injury, ankle injury, blood in the urine, 
inability to have an erection, and sterility.  Those claims 
were addressed in a February 2002 rating decision.

The governing regulations regarding this claim are clear.  
There is no interpretation of the facts of this case that 
will support a legal basis for an effective date earlier than 
March 22, 2002, for the grant of a TDIU because that is the 
date that the claim for TDIU was first received.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than March 22, 2002, 
for the grant of a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


